Title: James Madison to James Monroe, 11 August 1828
From: Madison, James
To: Monroe, James


                        
                            
                                Dear Sir
                            
                            
                                
                                    Montpellier
                                
                                  Aug. 11 1828.
                            
                        
                        
                        On the rect. of yours of the 5th. I wrote immediately to Mr. Trist, to forward you a copy of the Resolution
                            you wish. Not having yet recd. the circular transcript of the Proceedings of the Session, I could not furnish one myself.
                            I have desired Mr. Trist also to authenticate to you the day for the next meeting of the Visitors; for which my
                            recollection assigns, the first day of October.
                        You will have seen that Docr. Patterson accepts the Chair of Nat: Phil: as does Docr. G. Harrison that of
                            Ancient Languages on the limited terms proposed to him. From a letter just recd. from Mr. Lawrence, it appears, that the
                            answer of Mr. Ritchie, to the hypothetical offer to him, had not been recd: but that it was not doubted, that it would be
                            acceptable to him, after his failure to obtain the birth he sought in the London University. I lost no time in apprizing
                            Mr. Lawrence of the appointment of Dr. Patterson.
                        We have had at length plentiful rains, as I presume has been the case with you, & indeed generally.
                            Our thirsty soil, will however soon call for more. We hope you continue to receive good accounts from Mrs. Monroe,
                            & to find in relief from fatigue a restorative of your health. Affectionately yours
                        
                        
                            
                                James Madison
                            
                        
                    